
EMPLOYMENT AGREEMENT
(2004 Amendment)

            This Employment Agreement (the "Agreement"), effective the 5th day
of October, 2004 (the "Effective Date"), by and between Tyson Foods, Inc., a
Delaware corporation, and any of its subsidiaries and affiliates (hereinafter
collectively referred to as "Employer"), and Eugene D. Leman (hereinafter
referred to as "Officer").

WITNESSETH:

WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and

WHEREAS, Officer, by virtue of Officer's employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Officer could do substantial business harm to Employer; and

WHEREAS, Employer has advised Officer that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Officer acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;

NOW, THEREFORE, Employer and Officer, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

            1.         Duties.  Officer shall perform the duties of Senior Group
Vice President: Fresh Meats or shall serve in such other capacity and with such
other duties for Employer as Employer shall from time to time prescribe. 
Officer shall perform all such duties with diligence and thoroughness.  Officer
shall be subject to and comply with all rules, policies, procedures, supervision
and direction of Employer in all matters related to the performance of Officer's
duties.

            2.         Term of Employment.  The term of employment hereunder
shall be for a period of commencing on the Effective Date and terminating on
February 1, 2006, unless terminated prior thereto in accordance with the
provisions of this Agreement (the period from the Effective Date to the

1

--------------------------------------------------------------------------------



earlier of February 1, 2006 or any earlier termination of employment is referred
to herein as the "Period of Employment").  Notwithstanding any earlier
termination of Officer's employment pursuant to this Agreement or the expiration
of the Period of Employment, and in addition to other obligations that survive
the Period of Employment, the obligations of Officer under Sections 8 (b), (c),
(d), (e), (f), (g), (h), and (i) shall continue in effect after the Period of
Employment, for the time periods specified in these sections.

            3.         Compensation.  For the services to be performed
hereunder, Officer shall be compensated by Employer during the Period of
Employment at the rate of not less than Five Hundred Sixty Thousand and 00/100
Dollars ($560,000.00) per year payable in accordance with Employer's payroll
practices, and in addition may receive awards under Employer's annual bonus plan
then in effect, subject to the discretion of the senior management of Employer. 
Such compensation will be subject to review from time to time when salaries of
other officers and managers of Employer are reviewed for consideration of
increases thereof.  Furthermore, on February 1, 2006, if the Period of
Employment has not been earlier terminated, Officer shall be entitled to a lump
sum payment equal to one-third (1/3) of the bonus paid to Officer for the
Company's 2005 fiscal year, such to be paid promptly after such date.

            4.         Participation in Benefit Programs.  Officer shall be
entitled to participate in any benefit programs generally applicable to officers
of Employer adopted by Employer from time to time.

            5.         Limitation on Outside Activities.  Officer shall devote
full employment energies, interest, abilities and time (except for personal
investments) to the performance of Officer's obligations hereunder and shall
not, without the written consent of the Chief Executive Officer or the General
Counsel of the Employer, render to others any service of any kind or engage in
any activity which conflicts or interferes with the performance of Officer's
duties hereunder.

            6.         Ownership of Officer's Inventions.        All ideas,
inventions, and other developments or improvements conceived by Officer, alone
or with others, during Officer's Period of Employment, whether or not during
working hours, that are within the scope of the business operations of Employer
or that relate to any of the work or projects of the Employer, are the exclusive
property of Employer.  Officer agrees to assist Employer, at Employer's expense,
to obtain patents on any such patentable ideas, inventions, and other
developments, and agrees to execute all documents necessary to obtain such
patents in the name of the Employer.

2

--------------------------------------------------------------------------------



7.           Termination.

(a)  Voluntary Termination.  Officer may terminate Officer's employment,
including Officer's retirement, where appropriate pursuant to this Agreement at
any time by not less than ninety (90) days prior written notice to Employer.
Upon receipt of such notice, Employer shall have the right, at its sole
discretion, to accelerate Officer's date of termination at any time during said
notice period.  Officer shall not be entitled to any compensation from Employer
for any period beyond Officer's actual date of termination, and Officer's Stock
Options and Deferred Stock Award (each as hereinafter defined) shall be treated
as provided in Exhibit A. Officer shall not be entitled to a bonus for the
fiscal year of the Employer in which such voluntary termination occurs.
                        (b)  Employer Voluntary Termination.  Employer shall be
entitled, at its election and with or without cause, to terminate Officer's
employment pursuant to this Agreement upon written notice to Officer.  Upon a
voluntary termination by Employer, Employer shall continue to pay Officer at the
rate and in the manner provided in Section 3 above for a period after the date
of termination equivalent to: (i) one (1) year if Officer has been employed by
Employer for a period of five (5) years or more; or (ii) six (6) months if
Officer has been employed by Employer for a period of less than five (5) years. 
In either event, Employer shall treat Officer's Stock Options and Deferred Stock
Award as provided in Exhibit A, and Officer shall not be entitled to any bonus
for the fiscal year of the Employer in which such voluntary termination by
Employer occurs. 
                        The Officer's eligibility to receive benefits under this
Section 7(b), as well as under Section 4 of Exhibit A, shall be conditioned upon
(i) the Officer's execution of a General Release and Separation Agreement, and
(ii) the General Release and Separation Agreement becoming effective after the
lapse of any permitted or required revocation period without the associated
revocation rights being exercised by Officer.
                        (c)  Incapacity. If Officer is unable to perform
Officer's duties pursuant to this Agreement by reason of disability, Employer
may terminate Officer's employment pursuant to this Agreement by thirty (30)
days written notice to Officer.  If Officer is unable to perform Officer's
duties pursuant to this Agreement by reason of death, this Agreement shall
immediately terminate.  Officer's Stock Options and Deferred Stock Award in the
event of a termination under this section shall be treated as provided in
Exhibit A.  In the event of Officer's death or



3

--------------------------------------------------------------------------------




disability, Officer, or Officer's estate as applicable, shall receive a prorated
bonus for the portion of time worked during the fiscal year of the Employer in
which termination under this Section 7 (c) occurs, based upon the bonus received
by Officer during the prior fiscal year. 

            8.  Confidential Information, Trade Secrets, Limitations on
Solicitation and Non-Compete Clause.

                        (a)        Officer shall receive, in addition to all
regular compensation for services as described in Section 3 of this Agreement,
as additional consideration for signing this Agreement and for agreeing to abide
and be bound by the terms, provisions and restrictions of this Section 8, the
following:

                                    (i)         An award of shares of Tyson
Foods, Inc. Class A Common Stock ("Common Stock") subject to the terms and
conditions of a restricted stock grant agreement used by the Employer for awards
to officers generally and containing such additional terms and conditions as
specifically identified in Exhibit A, attached hereto and incorporated herein by
this reference, equal to 18,796.9924 shares of Common Stock.

                                    (ii)        During Officer's Period of
Employment on a  grant date to be specified by Employer consistent with
Employer's past practices for grants of options to Employees generally, a grant
of Fifty Thousand (50,000) options to purchase shares of Common Stock, subject
to the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
("Stock Plan"), and an option grant agreement used by the Employer for officers
generally and containing such additional terms and conditions as specifically
identified in Exhibit A, attached hereto and incorporated herein by this
reference.

                        (b)        Officer recognizes that, as a result of
Officer's employment hereunder (and Officer's employment, if any, with Employer
for periods prior to the Effective Date), Officer has had and will continue to
have access to confidential information in multiple forms, electronic or
otherwise, such confidential information including but not being limited to
trade secrets, proprietary information, intellectual property, and other
documents, data, and information concerning methods, processes, controls,
techniques, formulas, production, distribution, purchasing, financial analysis,
returns and reports (in addition if Officer is involved with marketing, sales or
procurement Officer has had and will continue to have access to lists of
customers, suppliers, vendors, and accounts, other sensitive information and
data regarding the customers, suppliers, vendors, services, sales, pricing, and
costs of Employer which are
 

4

--------------------------------------------------------------------------------




highly confidential and constitute trade secrets or confidential business
information) which is the property of and integral to the operations and success
of Employer, and therefore agrees to be bound by the provisions of this Section
8, which Officer agrees and acknowledges to be reasonable and necessary to
protect legitimate and important business interests and concerns of Employer. 
Officer acknowledges that the information referred to above has independent
economic value from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use.  Officer further acknowledges that Employer has
taken all reasonable steps under the circumstances to maintain the secrecy
and/or confidentiality of such information.

                        (c)        Officer agrees that Officer will not divulge
to any person, nor use to the detriment of Employer, nor use in any business or
process of manufacture competitive with or similar to any business or process of
manufacture of Employer, at any time during Period of Employment or thereafter,
any of the trade secrets and/or other confidential information of the Employer,
whether in electronic form or otherwise, without first obtaining the express
written permission of Employer. A trade secret shall include any information
maintained as confidential and used by Employer in its business, including but
not limited to a formula, pattern, compilation, program, device, method,
technique or process that has value, actual or potential, from its
confidentiality and from not being readily ascertainable to others who could
also obtain value from such information.  For purposes of this Section 8, the
compilation of information used by Employer in its business shall include,
without limitation, the identity of customers and suppliers and information
reflecting their interests, preferences, credit-worthiness, likely receptivity
to solicitation for participation in various transactions and related
information obtained during the course of Officer's employment with Employer.

                        (d)        Officer agrees that at the time of leaving
the employ of Employer, Officer will deliver to Employer, and not keep or
deliver to anyone else, any and all originals and copies, electronic or hard
copy, of notebooks, memoranda, documents, communications, and, in general, any
and all materials relating to the business of Employer, or constituting property
of the Employer.  Officer further agrees that Officer will not, directly or
indirectly, request or advise any customers or suppliers of Employer to
withdraw, curtail or cancel its business with Employer.

5

--------------------------------------------------------------------------------



 

                        (e)        During Officer's Period of Employment with
the Employer and for a period of one (1) year from the earlier of 1) the
termination of Officer's employment for any reason whatsoever, or 2) the
expiration of the term of the Consulting Agreement referred to in Section 11
hereinbelow (it is expressly acknowledged that this clause is intended to
survive the expiration of this Agreement and the Consultant Agreement), Officer
will not directly or indirectly, in the United States, participate in any
Position in any business in Direct Competition with the business of the
Employer.  The term "Direct Competition," as used in this section, shall mean
any business that directly competes against any line of business in which
Officer was actively engaged during Officer's employment with Employer.  The
term "Position," as used in this section, includes a partner, director, holder
of more than 5% of the outstanding voting shares, principal, executive, officer,
manager or any employment or consulting position with an entity in Direct
Competition with Employer, where Officer performs any duties which are
substantially similar to those performed by the Officer during Officer's
employment with Employer.  Officer acknowledges that a "substantially similar"
position shall include any position in which Officer might be able to utilize
the valuable, proprietary and confidential information to which Officer was
exposed during Officer's employment with Employer.  It is acknowledged and
agreed that the scope of the clause as set forth above is essential, because 1)
a more restrictive definition of "Position" (e.g. limiting it to the "same"
position with a competitor) will subject the Employer to serious, irreparable
harm by allowing competitors to describe positions in ways to evade the
operation of this clause, and substantially restrict the protection sought by
Employer, and 2) by allowing the Officer to escape the application of this
clause by accepting a position designated as a "lesser" or "different" position
with a competitor, the Employer is unable to restrict the Officer from providing
valuable information to such competing entity to the harm of the Employer.

                        (f)         Officer recognizes that Officer possesses
confidential information and trade secrets about other employees of Employer
relating to their education, experience, skills, abilities, salary and benefits,
and interpersonal relationships with customers and suppliers of Employer.
Officer recognizes that the information Officer possesses about these other
employees is not generally known, is of substantial value to Employer in
securing and retaining customers and suppliers, and was acquired by Officer
because of Officer's business position with Employer.  Officer agrees that
during Officer's Period of Employment hereunder, and for a
 

6

--------------------------------------------------------------------------------




period of three (3) years from the earlier of 1) the termination of Officer's
employment for any reason whatsoever, or 2) 2) the expiration of the term of the
Consulting Agreement referred to in Section 11 hereinbelow (it is expressly
acknowledged that this clause is intended to survive the expiration of this
Agreement and the Consultant Agreement), Officer shall not, directly or
indirectly, solicit or contact any employee or agent of Employer, with a view to
or for the purposes of inducing or encouraging such employee or agent to leave
the employ of Employer, for the purpose of being hired by Officer, any employer
affiliated with Officer, or any competitor of Employer.  Officer agrees that
Officer will not convey any such confidential information or trade secrets about
other employees to anyone affiliated with Officer or to any competitor of
Employer.

                        (g)        Officer acknowledges that the restrictions
contained in this Section 8 are reasonable and necessary to protect Employer's
interest in this Agreement and that any breach thereof will result in an
irreparable injury to Employer for which Employer has no adequate remedy at
law.  Officer therefore agrees that, in the event Officer breaches any of the
provisions contained in this Section 8, Employer shall be authorized and
entitled to seek from any court of competent jurisdiction (i) a temporary
restraining order,  (ii) preliminary and permanent injunctive relief,  (iii) an
equitable accounting of all profits or benefits arising out of such breach, (iv)
direct, incidental and consequential damages arising from such breach; and/or
(v) all reasonable legal fees and costs related to any actions taken by Employer
to enforce Section 8.

                        (h)        Employer and Officer have attempted to
specify a reasonable period of time, a reasonable area and reasonable
restrictions to which this Section 8 shall apply.  Employer and Officer agree
that if a court or administrative body should subsequently determine that the
terms of this Section 8 are greater than reasonably necessary to protect
Employer's interest, Employer agrees to waive those terms which are found by a
court or administrative body to be greater than reasonably necessary to protect
Employer's interest and to request that the court or administrative body reform
this Agreement specifying a reasonable period of time and such other reasonable
restrictions as the court or administrative body deems necessary.  Further,
Officer agrees that Employer shall have the right to amend or modify this
Section 8 as necessary to comport with the determination of any court or
administrative body that such Section in this or a similar agreement entered
into by Employer with any other officer or manager of Employer is greater than
reasonably necessary to protect Employer's interest.

7

--------------------------------------------------------------------------------



 

(i)  Officer further agrees that this Section 8, as well as the Sections 12 and
13 relating to choice of law and forum for resolution, are integral parts of
this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(g) above, the Employer shall recover from Officer, and the court shall
award to the Employer, the consideration (or a pro-rata portion thereof to the
extent these provisions are enforced but the time frame is reduced beyond that
specified above) provided to and elected by Officer under the terms of Section
8(a) above (or the monetary equivalent thereof), its cost and its reasonable
attorney's fees.  Officer acknowledges that such award is not intended as
"liquidated damages" and is not exclusive to other remedies available to
Employer.  Instead such award is intended to ensure that Officer is not unjustly
enriched as a result of retaining contract benefits not earned by Officer.

            9.  Termination for Egregious Circumstances.  Notwithstanding any
other provision of this Agreement, including the terms of Section 7 hereof and
Exhibit A hereto, Employer may, at its sole and absolute discretion, terminate
this Agreement, and Officer's Period of Employment hereunder without any
payment, liability or other obligation, in the event, (a) Officer engages in
willful misconduct which results in injury to the Employer, or (b) Officer is
convicted of a job-related felony or misdemeanor.   

            10.  Modification.  Except as otherwise specified in this Section
10, this Agreement contains all the terms and conditions agreed upon by the
parties hereto, and no other agreements, oral or otherwise, regarding the
subject matter of this Agreement shall be deemed to exist or bind either of the
parties hereto, except for (i) any pre-employment confidentiality agreement that
may exist between the parties, and (ii) the stock grant(s) of 61,987.5862 shares
of Tyson Common Stock (the "Prior Stock Grant(s)") awarded to Officer of the
prior employment agreement(s) between the Officer and Employer dated February 1,
2000 ("Prior Agreement(s)"), which stock grant(s) shall continue and vest
pursuant to the term of the restricted  grant stock agreement(s) associated with
the Prior Agreement(s) under which such grant(s) of Common Stock were made.  The
parties agree that the continuation of the Prior Stock Grant(s) is additional
consideration for the commitments made by Officer in Section 8 of this
Agreement.  Except for the preservation of the Prior Stock Grant(s) as provided
in this Section, this Agreement is intended to cancel and supercede the terms of
the Prior Agreement(s).  This Agreement cannot be modified except by a writing
signed by both parties.

8

--------------------------------------------------------------------------------



 

            11.  Consulting Agreement.  For one (1) year following the
expiration of the term of employment hereunder on February 1, 2006 (unless
Officer has been earlier terminated in accordance herewith), Officer shall
provide advisory services to the Company under the terms and conditions
contained in the Consulting Agreement attached hereto as Exhibit B, and shall be
paid by the Company the compensation and benefits described therein.

            12.  Assignment.  This Agreement shall be binding upon Officer,
Officer's heirs, executors and personal representatives and upon Employer, its
successors and assigns. Officer may not assign this Agreement, in whole or in
part, without first obtaining the written consent of the Chief Executive Officer
of Employer.

            13.  Applicable Law.  Officer acknowledges that this Agreement is
performable at various locations throughout the United States and specifically
performable wholly or partly within the State of Delaware and consents to the
validity, interpretation, performance and enforcement of this Agreement being
governed by the internal laws of said State of Delaware, without giving effect
to the conflict of laws provisions thereof.

            14.  Jurisdiction and Venue of Disputes.  The courts of Washington
County, Arkansas shall have exclusive jurisdiction and be the venue of all
disputes between the Employer and Officer, whether such disputes arise from this
Agreement or otherwise.  In addition, Officer expressly waives any right Officer
may have to sue or be sued in the county of Officer's residence and consents to
venue in Washington County, Arkansas.

            15.  Severability.  If, for any reason, any one or more of the
provisions contained in this Agreement are held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

 

9         

--------------------------------------------------------------------------------



  

               

OFFICER ACKNOWLEDGES OFFICER HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF OFFICER'S CHOOSING BEFORE SIGNING.  OFFICER FURTHER
ACKNOWLEDGES OFFICER IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.

                                                           
                        /s/ Eugene D. Leman                            
                                                                       
            (Officer)

                                                           
                        Dakota Dunes                                      
                                                                                   
(Location)

                                                           
                        10-4-04                                               
                                                                                   
(Date)

           

                                                            Tyson Foods, Inc.

                                                            By        /s/ John
Tyson                                    
                                                            Title     Chairman &
CEO                               
                                                            Date    
10/12/04                                              

10

--------------------------------------------------------------------------------




EXHIBIT A
DEFERRED STOCK AWARD AND STOCK OPTION TERMS

            Pursuant to the provisions of Section 8(a)(ii) of the Employment
Agreement dated 10-4-04 between Tyson Foods, Inc. and Eugene D. Leman and the
Tyson Foods, Inc.  2000 Stock Incentive Plan, Officer  will be awarded  shares
of Class A Common Stock of Tyson Foods, Inc.  The shares described in the
previous sentence are hereinafter referred to as the "Stock,"  "Deferred Stock"
and "Deferred Stock Award".  The Execution Date shall be used to calculate the
Mandatory Deferral Period (as defined below) for the Deferred Stock.  

            During the period commencing on the Execution Date and ending on
February 1, 2006 n Date (unless such date occurs on a date during which Employer
has prohibited Officer from trading in the stock in which event the last day of
the Mandatory Deferral Period shall be such date when Employer allows Officer to
again trade in the Stock) (the "Mandatory Deferral Period,") the shares of Stock
shall not be sold, assigned, pledged, hypothecated or otherwise transferred or
encumbered.  The certificate representing such shares of Stock will be delivered
to Officer or Officer's legal representative at the expiration of the Mandatory
Deferral Period, unless Officer has previously made written election to defer
receipt at such time.  The Mandatory Deferral Period with respect to such shares
of Stock will terminate at the close of business on February 1, 2006, if Officer
has not previously ceased to perform duties for Employer. 

            In addition, pursuant to Section 8(a)(i) of the Employment Agreement
and the provisions of the Tyson Foods, Inc. 2000 Stock Incentive Plan, Officer
will receive awards of stock options (the "Stock Options") during Officer's
Period of Employment.

            Except as otherwise provided herein, if Officer ceases to be
employed by Employer during the Mandatory Deferral Period, the shares of Stock
and Stock Options will be treated in the manner described by the sections below:

1.   Voluntary Termination - If Officer chooses to terminate Officer's
employment with Employer for any reason, the shares of Stock will be forfeited
by Officer.  In the case of the Stock Options, all Stock Options which are
vested on or prior to the date of termination shall be exercisable for a period
of ninety (90) days from such termination date.  All non-vested Stock Options,
as well as Stock Options not exercised during such ninety (90) day period, shall
be forfeited by Officer. 

2.   Incapacity - If Officer has ceased to perform duties for Employer by reason
of death or disability, the vesting of all shares of Stock covered under the
Deferred Stock Award will be accelerated and the certificates representing such
shares of Stock will be delivered to Officer or the legal representative of
Officer or Officer's estate as soon as practicable following death or
disability.  In the case of Officer's death or  disability, all non-vested Stock
Options shall accelerate and become immediately exercisable.  All Stock Options
shall be exercisable by Officer (or, as applicable, the Officer's estate) for a
period of one year from the date of death or disability, or, if earlier, the
date such Stock Options expire by their own terms. In the event not
 

11

--------------------------------------------------------------------------------




exercised during the applicable time period, any remaining Stock Options shall
be forfeited by the Officer.

3.   Retirement - If Officer has ceased to perform duties for Employer by reason
of retirement on or after reaching age 62 after giving notice to Employer as
prescribed in the Employment Agreement, a) if 12 months or less has expired
since the Execution Date, all shares of Stock shall be forfeited by Officer, b)
if at least 12 months and one day, but not more than three years, have expired
since the Execution Date, a number of shares of Stock will vest which number
bears the same relation to all such shares of Stock as the number of full
calendar months elapsed since the Execution Date bears to 60, and the remaining
shares of Stock shall be forfeited by Officer, and c) if more than three years
has expired since the Execution Date, vesting of all of the shares of Stock
covered under the Deferred Stock Award shall be accelerated.  Shares of Stock
shall be provided to Officer as soon as practicable after Retirement and the
Officer's execution of a Separation Agreement and General Release.      
Officer's receipt of Stock shall be expressly conditioned on Officer's continued
compliance with terms and conditions of Sections 8 (b), (c), (d), (e), (f), (g),
(h), and (i) of this Agreement.  In the event Officer, prior to the issuance of
the Stock, has violated such conditions, Officer's rights to the Stock as
provided in this section 3 shall be immediately forfeited.   Upon Officer's
retirement on or after age 62, all non-vested Stock Options shall accelerate and
become immediately exercisable.  All Stock Options shall be exercisable by
Officer for a period of one year from the date of retirement, or, if earlier,
the date such Stock Options expire by their own terms.  In the event not
exercised during the applicable time period, any remaining Stock Options shall
be forfeited by the Officer.

            4. Employer Voluntary Termination - If Officer is terminated by the
Employer at its election other than for egregious circumstances (as described in
Section 5 below), Officer's right to a number of shares shall vest, which number
bears the same relation to all such shares of Stock as the number of full
calendar months elapsed since the Execution Date bears to 60, and the remaining
shares of Stock shall be forfeited by Officer.  Notwithstanding the above, if
Officer is terminated by the Employer at its election other than for egregious
circumstances, and such Officer meets the Rule of 70 (i.e., Officer is at least
55 years of age, and when Officer's age and years of employment with the
Employer are added together the sum equals or exceeds 70), Officer's right to
100% of the shares of Stock shall vest.  Such shares shall be provided to
Officer as soon as practicable after the date of Officer's execution of a
Separation Agreement and General Release.  No distribution of shares of Stock
shall be due if Officer refuses to sign or elects to revoke any executed
Separation Agreement and General Release.  Any such permitted revocation period
must expire, in any event, prior to the date any payment hereunder is made.  In
the event of termination by Employer, all Stock Options which are vested on or
prior to the date of such termination by Employer shall be exercisable for a
period of ninety (90) days from such termination date.  All non-vested Stock
Options, as well as options not exercised during such ninety (90) day period,
shall be forfeited by Officer. 

12

--------------------------------------------------------------------------------



 

5.   Termination for Egregious Circumstances - If Officer's employment is
terminated as provided in Section 9 of the Employment Agreement, the shares of
Stock will be forfeited by Officer.  In the case of the Stock Options, all Stock
Options which are vested on or prior to the date of termination shall be
exercisable for a period of ninety (90) days from such termination date.  All
non-vested Stock Options, as well as options not exercised during such ninety
(90) day period, shall be forfeited by Officer. 

                       

                        Amounts equal to any dividend declared during the
Mandatory Deferral Period with respect to the number of shares of Stock covered
by a Deferred Stock Award will be deferred and deemed to be reinvested in
additional Deferred Stock.  Except as set forth in the preceding sentence, and
the Stock Plan, Officer shall have none of the rights of a stockholder with
respect to shares of Stock covered by the Deferred Stock Award until the shares
of Stock are transferred to Officer.

                        Upon the occurrence of any event above requiring
Employer to distribute Stock to Officer, Employer may, at its sole discretion,
elect to make a cash payment to Officer in lieu of such Stock distribution.  In
such event, the amount of the cash payment shall be determined by multiplying
the number of shares of Stock by the closing per share price of Tyson Foods,
Inc. Class A Common Stock on the New York Stock Exchange on the date the
Officer's right to such Stock vested.

13

--------------------------------------------------------------------------------




EXHIBIT B
CONSULTING AGREEMENT 

            THIS CONSULTING AGREEMENT dated February 1, 2006 (the "Effective
Date") is by and between TYSON FOODS, INC., a corporation organized under the
laws of Delaware (the "Company"), and Eugene D. Leman ("Consultant").

WITNESSETH:

            WHEREAS, following Consultant's retirement from full time employment
with the Company and/or one of its subsidiaries, the Company wishes to retain
Consultant's services and access to Consultant's experience and knowledge; and

            WHEREAS, the Consultant wishes to furnish advisory services to the
Company upon the terms, provisions and conditions herein provided;

            NOW, THEREFORE, in consideration of the foregoing and of the
agreements hereinafter contained, the parties hereby agree as follows:

1.         The term of this Agreement (the "Term") shall begin on the Effective
Date and end one (1) year thereafter.

2.         During the Term, Consultant will, upon reasonable request, provide
advisory services to the Company as follows:

(a)        Services hereunder shall be provided as an employee of the Company;

(b)        Consultant may be required to devote up to seven hundred fifty (750)
hours during the Term to the Company;

(c)        Consultant may perform advisory services hereunder at any location
but may be required to be at the offices of the Company and/or it subsidiaries
upon reasonable notice; and

(d)        Consultant shall not be obligated to render services under this
Agreement during any period when he is disabled due to illness or injury.

3.         Beginning the Effective Date, the Company shall pay Consultant at the
rate of Six Hundred Thousand and 00/100 Dollars ($600,000.00) per year payable
monthly in arrears.  In addition, the Company shall pay that portion of COBRA
health insurance premiums which are over and above the health insurance premiums
being paid by Consultant as employee of the Company on the date immediately
preceding the Effective Date.

4.         While this Agreement is in effect and thereafter, the Consultant
shall not divulge to anyone, except in the regular course of the Company's
business, any confidential or
 

14

--------------------------------------------------------------------------------




proprietary information regarding the Company's records, plans or any other
aspects of the Company's business which it considers confidential or
proprietary; provided, an insubstantial or inadvertent disclosure by Consultant
causing no material harm to Company is not deemed a breach of this provision.

5.         This Agreement shall terminate in the event Consultant accepts
employment from anyone deemed by the Company to be a competitor.

6.         This Agreement represents the complete agreement between the Company
and Consultant concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral.  No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Consultant and
Company.

7.         It is the intention of the parties hereto that all questions with
respect to the construction and performance of this Agreement shall be
determined in accordance with the laws of the State of Delaware.

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date written above.

TYSON FOODS, INC.
 

By: /s/ Richard L. Bond
                                                                                   
Title: Pres. & COO

/s/ Eugene D. Leman
                                                                                   
Eugene D. Leman

 

 

 

 

 

 

 

 


15